 

 

 

 

Exhibit 10.2

 

DEBT PURCHASE AGREEMENT

 

 

This Debt Purchase Agreement (this “Debt Purchase Agreement”) is made and
entered into effective as of July 27, 2011 by and among Galileo Partners, LLC, a
California limited liability company (“Assignee”), Greentree Financial Group
Inc., a Florida corporation (“Assignor”), and Bluesky Systems Holdings, Inc., a
Nevada corporation (“Maker”).

 

WHEREAS, the parties to this Debt Purchase Agreement desire that $15,000 in
principal amount of that certain $90,000 principal amount Promissory Note, dated
July 12, 2011 (the “Promissory Note”), which Promissory Note was exchanged for a
like principal amount Promissory Note dated September 17, 2010 pursuant to
Section 3(a)(9) of the Securities Act of 1933, as amended, and was executed
between Assignor and Maker, to be sold and assigned from Assignor to Assignee.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:

 

1.                   Transfer and Assignment. As permitted by Maker, Assignor
hereby sells, assigns, transfers, and conveys unto Assignee its partial rights
and interests of $ 15,000 in principal of the Promissory Note in exchange for
payments in the amount of $15,000 from the Assignee. The remaining rights and
interests in the balance of the Promissory Note (if any) will remain with
Assignor.

 

2.                   Consideration. $15,000 plus other good and valuable
consideration from Assignee to Assignor to be paid through escrow.

 

3.                   Conversion. Notwithstanding anything in the Promissory Note
to the contrary, conversion of the principal amount of ($15,000) being assigned
hereunder into shares of Maker’s common stock shall be in accordance with the
formula contained in the Promissory Note, provided that conversion of more than
$5,000 of the Promissory Note in the aggregate shall be subject to the approval
of the Maker’s Board of Directors.

 

4.                   Agreement to be Bound. Maker agrees to be bound by all the
terms and conditions applicable to Assignor under the Promissory Note.

 

5.                   Entire Agreement. This Debt Purchase Agreement embodies the
entire agreement between Assignor and Assignee and supersedes any prior
agreements, whether written or oral with respect to the subject matter hereof.

 

6.                   Successors. This Debt Purchase Agreement shall be binding
upon and shall inure to the benefit of each of the parties to this Debt Purchase
Agreement and each of their respective successors and assigns.

 

7.                   Counterparts. This Debt Purchase Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
as against any party whose signature appears thereon and all of which together
shall constitute one instrument.





IN WITNESS WHEREOF, the parties hereto have caused this Debt Purchase Agreement
to be duly executed and delivered as of the date first written above.

 

ASSIGNEE

 

 

By: /s/ Steve Antebi

Name: Steve Antebi
Title: Managing Member

 

 

ASSIGNOR

 

 

GREENTREE FINANCIAL GROUP, INC.

 

 

 

By: /s/ R. Chris Cottone

Name: R. Chris Cottone
Title: Vice President

 

 

 

(1)

 





 

ACCEPTED, ACKNOWLEDGED AND APPROVED:

 

 

MAKER

 

 

BLUESKY SYSTEMS CORP

 

 

 

By: /s/ Duane Bennett



Name: Duane Bennett
Title: President

 





 

 













(2)

 





CONVERSION NOTICE

Reference is made to Convertible Promissory Note, dated July 12, 2011, in
$90,000 original principal amount (the “Note”) by and between Bluesky Systems
Holdings, Inc. a Nevada corporation (“Debtor” or the “Company”) and Greentree
Financial Group, Inc. (“Assignor”), which was partially assigned to Galileo
Partners, LLC as Assignee (“Assignee”) in the amount of $15,000. In accordance
with any pursuant to the terms of the Note, the undersigned elects to convert
$15,000 principal amount of the Note into shares of common stock of the Company
as specified below:

Date of Conversion   _____________, 2011 Total Amount of Note to be converted  
$_____________       Please confirm the following information:           Number
of shares of Common Stock to be issued           Please issue Common Stock into
which the $_________ principal amount of the Note is being converted as follows:
     

Issue to: __________________ ______________
__________________ ______________
__________________ ______________

 

   

 

 

Galileo Partners, LLC

 

 

 

By:

Name: Steve Antebi
Title: President

 

 

ACKNOWLEDGED AND APPROVED:

 

 

BLUESKY SYSTEMS CORP

 

 

 

By:

Name: Duane Bennett
Title: President

 

 

 

 

 

 

 

